
	

115 S3401 IS: Self-Employed Mortgage Access Act of 2018
U.S. Senate
2018-08-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3401
		IN THE SENATE OF THE UNITED STATES
		
			August 28, 2018
			Mr. Warner (for himself and Mr. Rounds) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To provide minimum
			 standards for transactions secured by a dwelling, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Self-Employed Mortgage Access Act of 2018.
		2.Ability to repay
 (a)DefinitionsIn this section— (1)the term Appendix Q means Appendix Q to part 1026 of title 12, Code of Federal Regulations;
 (2)the term Bureau means the Bureau of Consumer Financial Protection; (3)the terms consumer and creditor have the meanings given those terms in section 1026.2 of title 12, Code of Federal Regulations;
 (4)the term enterprise has the meaning given the term in section 1303 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4502); and
 (5)the term Federal Home Loan Bank has the meaning given the term in section 2 of the Federal Home Loan Bank Act (12 U.S.C. 1422). (b)Determination of creditor requirementsNot later than 1 year after the date of enactment of this Act, the Bureau shall amend section 1026.43 of title 12, Code of Federal Regulations, to provide that, with respect to any creditor requirements under clauses (v) and (vi) of subsection (e)(2) of that section, the creditor may, in satisfying those requirements, rely on—
 (1)the standards under Appendix Q; or (2)a guide or handbook that—
 (A)provides standards with respect to determining income and debt; and (B)is maintained by—
 (i)an enterprise or a Federal Home Loan Bank, subject to the approval of the Federal Housing Finance Agency;
 (ii)the Department of Housing and Urban Development with respect to carrying out a program under title II of the National Housing Act (12 U.S.C. 1707 et seq.);
 (iii)the Department of Veterans Affairs; (iv)the Department of Agriculture with respect to carrying out the Doug Bereuter Section 502 Single Family Housing Loan Guarantee Act (42 U.S.C. 1472(h)); or
 (v)the Rural Housing Service.  